SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – May 25, 2010 OMNICARE, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-8269 (Commission File Number) 31-1001351 (IRS Employer Identification No.) 100 East RiverCenter Boulevard, Suite 1600 Covington, Kentucky (Address of Principal Executive Offices) (Zip Code) (859) 392-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Omnicare, Inc. (the “Company”) held its Annual Meeting of Stockholders on May 25, 2010. The following matters were acted upon at the meeting: 1. Election of Directors.Seven directors were elected to serve on the Board of Directors of the Company until the next Annual Meeting of Stockholders or until their successors are elected and qualified.The name of each director elected at the Annual Meeting, as well as the corresponding number of shares voted for, against and abstained and the number of broker non-votes with respect to each nominee follows. Votes For Votes Against Abstained Broker Non-Votes John T. Crotty Joel F. Gemunder Steven J. Heyer Andrea R. Lindell, Ph.D., RN James D. Shelton John H. Timoney Amy Wallman 2. Ratification of PricewaterhouseCoopers LLP as Independent Registered Public Accountants.The Stockholders ratified the appointment by the Audit Committee of the Board of Directors of PricewaterhouseCoopers LLP as independent registered public accountants for the Company and its consolidated subsidiaries for the 2010 year. A total of 108,728,719 votes were cast in favor of the proposal; 1,306,646 votes were cast against it; 72,546 votes abstained; and there were no broker non-votes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Omnicare, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OMNICARE, INC. By: /s/Mark G. Kobasuk Name: Mark G. Kobasuk Title:
